Sims, P.,
after making the foregoing statement, delivered the following opinion of the court:
The provisions of the statute (Code, 1919, subsection 57 of section 4675), under which the forfeiture involved was had, so far as material, are as follows:
“And provided further, that whenever a quantity of ardent spirits is illegally transported in any automobile or other vehicle and it shall appear to the satisfaction of the court from the evidence that the owner * * of such vehicle * * was ignorant of the illegal use to which the same was put, and that such illegal use was without his connivance or consent, express or implied, * * and that said innocent owner has perfected his title to the vehicle, if the same be an automobile, by proper' transfer in the office of the Secretary of the Commonwealth, as provided by law, then such court shall have the right to relieve such owner or lienor from the forfeiture herein provided.” (Italics supplied.)
 The question presented for decision by the assignment of error is as follows:
1. Did the court below err in holding that it had no right to relieve the owner from the forfeiture aforesaid, because the title to the automobile had not been registered in the office of the Secretary of the Commonwealth of Virginia?
The question must be answered in the affirmative.
*495The record shows that this is a ease in which it was made to appear to the satisfaction of the court from the evidence that the owner of the automobile involved was ignorant of the illegal use to which the same was put, and that such illegal use was without his connivance or consent, express or implied. This being so, the owner was, under the provisions of the statute above quoted, entitled to have the automobile relieved from the forfeiture, unless the provisions of the statute which we have italicised, concerning the additional requirement therein mentioned, are applicable to the owner in the instant case. . The additional requirement mentioned is the registration (or recordation) of the title in the office of the Secretary of the Commonwealth, required by section 2 of chapter 57 of Acts of 1919, page 93, as amended by chapter 407 of Acts of 1920, page 596, which provides as follows:
“Before the operation of any motor vehicle the owner shall file with the Secretary of the Commonwealth for recordation in that office a statement showing the number of the motor or engine, name of the manufacturer, when and from whom purchased and the address of such seller and purchaser. The owner of every motor vehicle in this State, whether the said motor vehicle is in use or not, shall have the title to same recorded with the Secretary of the Commonwealth, and no motor vehicle shall be purchased or sold until the title has been so recorded, provided, that this requirement shall not apply to new machines in the hands of a licensed dealer and handled by said dealer as a representative of the manufacturer.”
Upon consideration of this section, and of the whole of the statute of which it is a part, we are of opinion that it has no application to owners of automobiles who are nonresidents of the State of Virginia. Hence, prior to and at the time of the proceedings in the instant ease, *496there was no provision of law under which the owner in the instant case, being a nonresident of the State, could have registered (or recorded) the title to the automobile in question in the office of the Secretary of the Commonwealth. And since the statute on the subject, first above quoted, uses the language “as provided by law,” in its designation of the aforesaid additional requirement with respect to the registration (or recordation) of title, we are of opinion that the statute has no application to the instant case.
To hold otherwise would be to hold that while by its very terms it provides that the court may release owners of automobiles from the forfeiture upon certain conditions, the statute has included among those conditions one which, in the case of such an owner in the instant case, was impossible of performance. We cannot think that such is the meaning of the statute.
On the contrary, we think that the gravamen of the requirements of the statute, upon which it conditions the aforesaid relief of owners, is that it must clearly appear that it was not with their knowledge or consent, express or implied, that the vehicle was put to the illegal use; that that requirement is applicable to all owners, whether residents or nonresidents of the State; but that the additional requirement aforesaid, with regard to registration (or recordation) of title, is applicable to and is imposed upon such owners only as could, “as provided by law,” have complied therewith; namely, owners who are residents of the State of Virginia.
The ease must, therefore, be reversed, and this court will, under the statute (Code section 6365), render final judgment, relieving the owner, M. F. Smith, from the forfeiture aforesaid, provided he shall comply with the requirements of the statute as to payment of costs.

Reversed and final judgment.